DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinter US 4198038.

    PNG
    media_image1.png
    360
    441
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    136
    212
    media_image2.png
    Greyscale

Quinter discloses a clamp for retaining a block of material on a machining table (abstract), the clamp comprising: a body having a first face and at least one first front face respectively oriented toward the machining table and the block of material when in 
As for claim 3, Quinter discloses wherein the body comprises at least one insert (32) including the internally threaded hole.
As for claim 4, Quinter discloses wherein the connecting system comprises: a gib (18) configured to be inserted in a T-shaped groove of a machining table when in use, at least one through hole (12/13) at a level of the body of the clamp, at least one screw (16/17), one screw of each through hole, including a threaded shank configured to be housed in the through-hole and to be screwed into the gib, each through hole having a diameter slightly greater than that of the threaded shank of the screw.
As for claim 5, Quinter discloses wherein the internally threaded hole opens at a level of the second front face and of the first edge closest to the first face (see Fig. 1).
As for claim 6, Quinter discloses wherein the axis of the internally threaded hole intersects an edge connecting the second front face and the first edge (see Fig. 4).
As for claim 8, Quinter discloses a clamping device comprising at least one clamp as claimed in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinter US 4198038.
As for claim 2, Quinter discloses wherein the axis of the internally threaded hole forms with the second front face an angle of approximately 25˚ (col. 2, lines 21-22).  Quinter does not specify wherein said angle is between 30 and 60˚ inclusive.  However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the angle to the claimed range as applicant has not disclosed that the range provides a purpose, solves a stated problem or provides an advantage.  Furthermore, one of ordinary skill in the art would have expected the angle of Quinter and applicant’s claimed range to perform the same function of engaging a workpiece equally.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinter US 4198038 in view of Aubert US 4772000.

    PNG
    media_image3.png
    389
    509
    media_image3.png
    Greyscale

Quinter discloses wherein it is common to utilize a workpiece support table or surface which is interrupted by parallel spaced slots each having an inversed T-shaped configuration.  The workpiece is clamped to the surface by one or more bar like clamping devices that are secured to the supporting surface by threaded fasteners, and clamping the workpiece to the support surface such that the clamps do not interfere with the operation being performed on the workpiece (col. 1, lines 5-20).  Quinter discloses all the limitations of the clamp as recited in claim 1 and thus discloses a method of clamping a block of material (workpiece) onto a machining table wherein a first clamping torque is provided for fastening the clamp to the machining table and a second clamping torque is provided for fastening the grub screw to the workpiece (col. 3, lines 5-9).  Aubert does not explicitly disclose said machining table, however, the machining table and clamp system is well known in the art as evidence by Aubert (See Fig. 1 above), 
As for claim 10, the modified Quinter teaches wherein the clamping torques are performed manually.  Thus it would have been obvious to provide more torque to the first clamping torque in order to properly secure the clamps to the table so as not to move and to provide less torque to the second clamping torque in order prevent damaging the workpiece.
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723